DETAILED ACTION
This action is in response to applicant’s amendment filed on 16 February 2022.  Claims 1-11 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/521051, filed on 21 April 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011/0158155 A1) in view of support by Kim et al. (hereinafter Kim) (US 2014/0307618 B1).
Regarding claims 1, 6, and 10-11, Park discloses a wireless communication method, comprising the following steps: 
receiving, by an access network device, a first downlink data flow that comprises first downlink data and that is sent by a core network device, wherein the first downlink data flow comprises a first flow identifier { (see pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11), where the system has a first downlink ID and second downlink ID }; and
sending, by the access network device, a second downlink data flow that comprises the first downlink data to a terminal, wherein the second downlink data flow comprises a second flow identifier { (see pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11), where the system has a first downlink ID and second downlink ID }; 
wherein a length of the second flow identifier is less than a length of the first flow identifier, and the first flow identifier corresponds to the second flow identifier { (see pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11), where the system has MAC PDU in which the length would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide an ID field size }.  Park inexplicitly discloses having the feature wherein a length of the second flow identifier is less than a length of the first flow identifier.  However, in the alternative, the examiner maintains that the feature(s) wherein a length of the second flow identifier is less than a length of the first flow identifier was well known in the art, as taught by Kim.
As further alternative support in the same field of endeavor, Kim discloses the feature(s) wherein a length of the second flow identifier is less than a length of the first flow identifier { (see pg. 2, [0023-0024]; Fig. 6), where the system has flow identifiers of different values (see pg. 7, [0095; Table 1]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park as further alternatively supported by Kim to have the feature(s) wherein a length of the second flow identifier is less than a length of the first flow identifier, in order to provide an efficient communication method for M2M devices, as taught by Kim (see pg. 1, [0011]).
Regarding claims 2 and 7, the combination of Park and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Park further discloses the wireless communication method according to claim 1, wherein the method further comprises: receiving, by the access network device, a first uplink data flow that comprises first uplink data and that is sent by the terminal, wherein the first uplink data flow comprises the second flow identifier; and sending, by the access network device, a second uplink data flow that comprises the first uplink data to the core network device, wherein the second uplink data flow comprises the first flow identifier { (see pg. 3, [0044]; pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11) }. 
Regarding claims 3 and 8, the combination of Park and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Park further discloses the wireless communication method according to claim 1, wherein the method further comprises: sending, by the access network device, a mapping relationship between the second flow identifier and the first flow identifier to the terminal { (see pg. 3, [0044]; pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11) }.
Regarding claim 4, the combination of Park and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Park further discloses the wireless communication method according to claim 1, wherein the first downlink data flow further comprises a reflective quality of service indication, and the first data or the first group data in the second downlink data flow further comprises the first flow identifier { (see pg. 3, [0044]; pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11) }.
Regarding claims 5 and 9, the combination of Park and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Park further discloses the wireless communication method according to claim 1, wherein the access network device is an access network device user plane functional entity; and the method further comprises: sending, by the access network device user plane functional entity, a first request message to an access network device control plane functional entity, wherein the first request message comprises the second flow identifier; and receiving, by the access network device user plane functional entity, a first response message sent by the access network device control plane functional entity, wherein the first response message comprises a mapping relationship between the second flow identifier and the first flow identifier { (see pg. 3, [0044]; pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11) }.
Response to Arguments
 	Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 6, 3rd full par., “…Nothing…says…IDs are of different length…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art Park and Kim that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, Park discloses the language as related to the claimed feature(s) 
wherein a length of the second flow identifier is less than a length of the first flow identifier, and the first flow identifier corresponds to the second flow identifier { (see pg. 1, [0014]; pg. 11, [0149]; Figs. 1, 3-6, 9, & 11), where the system has MAC PDU in which the length would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide an ID field size } .  
As further support in the same field of endeavor, Kim discloses the language as related to the claimed feature(s) 
wherein a length of the second flow identifier is less than a length of the first flow identifier { (see pg. 2, [0023-0024]; Fig. 6), where the system has flow identifiers of different values }.  
Therefore, the combination(s) of the reference(s) Park and Kim as addressed above more than adequately meets the claim limitations.
	
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
20 May 2022